           Case 1:20-cv-06427-LLS Document 21 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCUS COSSETTE,

                           Plaintiff,                                  20-CV-6427 (LLS)
                        -against-                                           ORDER
DOWNSTATE CORRECTIONAL FACILITY, et al.,

                           Defendants.

LOUIS L. STANTON, United States District Judge:

       This action arises out of a complaint Plaintiff filed in the United States District Court for

the Western District of New York, in which that court severed claims arising in this District and

transferred the claims to this Court. 1 (See ECF No. 1, 11.) By order dated August 26, 2020, the

Court directed Plaintiff, who is currently incarcerated at Attica Correctional Facility, to either pay

the $400.00 in fees or submit an in forma pauperis (IFP) application and prisoner authorization.

(ECF No. 15.) The Court noted in the order that “[a]lthough the Western District granted

Plaintiff’s IFP application, the severed claims constitute[d] a new civil action.” (Id. at 1.)

       Plaintiff complied with the order, but he submitted a letter asking whether he would

“have to pay an additional $350.00 for the docket number within your court or am I just paying

the $350.00 court fee from the Western District of New York.” (ECF No. 18, at 2.) As explained

by the Court in the August 26, 2020 order, Plaintiff is required to pay a second filing fee for his




       1
         The Western District transferred the claims to the United States District Court for the
Northern District of New York, and the Northern District transferred the claims here. (See ECF
No. 11.)
             Case 1:20-cv-06427-LLS Document 21 Filed 10/26/20 Page 2 of 2




new action in this Court. (See ECF No. 15, at 1.) Thus, after the Court grants his IFP application,

his prison facility will deduct payments from his account whenever his balance exceeds $10.00. 2

                                            CONCLUSION

         In light of Plaintiff’s letter, the Court grants Plaintiff 30 days from the date of this order

to notify the Court whether he intends to proceed with this action or if he would prefer to

withdraw the action. If the Court does not receive a response within 30 days of the date of this

order, the Court shall grant Plaintiff’s IFP application and process the case in accordance with

the procedures of the Clerk’s Office.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:       October 26, 2020
             New York, New York

                                                                    Louis L. Stanton
                                                                       U.S.D.J.




         2
         The agency having custody of the prisoner shall forward payments from the prisoner’s
account to the Clerk of Court each time the amount in the account exceeds $10, until the filing
fees are paid. 28 U.S.C. § 1915(b)(2); see also In the Matter of the Prison Litigation Reform Act,
Second Amended Standing Order, M10-468 (S.D.N.Y. May 26, 2010) (requiring agencies to
calculate and remit the statutory fees for litigants in their custody).



                                                    2
